Citation Nr: 1201190	
Decision Date: 01/12/12    Archive Date: 01/20/12

DOCKET NO.  08-27 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an initial compensable rating for dermatophytic infections of the feet.

2.  Entitlement to service connection for a lumbar spine disability, claimed as a chronic low back strain with mild degenerative changes.

3.  Entitlement to service connection for tension headaches, to include as secondary to the residuals of a fractured nose and low back disability.

4.  Entitlement to service connection for a gastrointestinal disability.

5.  Entitlement to service connection for residuals of a fractured nose, to include a sinus disability.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs
WITNESSES AT HEARING ON APPEAL

Veteran and Veteran's spouse


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 1966 to January 1968, including combat service in the Republic of Vietnam.

These matters come before the Board of Veterans Appeals (Board) on appeal of a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin which, in pertinent part, granted the Veteran's claim for service connection for dermatophytic infections and assigned a noncompensable rating.  This rating decision also denied the Veteran's claims for service connection for a chronic low back strain, tension headaches, a stomach condition, a broken nose and a sinus condition.

The Veteran testified before the undersigned at a July 2011 Travel Board hearing at the RO.  A hearing transcript has been associated with the claims file.

Additional evidence pertinent to the claim for service connection for a gastrointestinal disability that is on appeal was submitted in August 2011 and subsequent to the issuance of the August 2010 supplemental statement of the case (SSOC).  Although this evidence was not accompanied by a waiver of agency of original jurisdiction consideration, such a waiver is not required as the benefit is being fully granted herein.  See 38 C.F.R. § 20.1304(c) (2011).

The issues of entitlement to service connection for a lumbar spine disability, tension headaches and a residuals of fractured nose, to include a sinus disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's dermatophytic infections of the feet affected less than 5 percent of his entire body during the course of this appeal; there was no evidence of scarring, that the exposed areas were affected by the condition, that more than five percent of the entire body was affected by the condition or that intermittent systemic therapy had been used during the past 12 months.

2.  The evidence of record establishes that the Veteran developed a gastrointestinal disability, namely chronic dyspepsia and gastroesophageal reflex disease (GERD), as a result of his military service.


CONCLUSIONS OF LAW

1.  The criteria for a compensable initial rating for dermatophytic infections of the feet are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.104, 4.118, Diagnostic Codes (DCs) 7801-7806, 7813 (2008), 7122 (2011).

2.  Resolving all reasonable doubt in favor of the Veteran, the criteria for the establishment of service connection for a gastrointestinal disability, diagnosed as chronic dyspepsia and GERD, have been met.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).

Given the Board's favorable disposition of the Veteran's claims for service connection for a gastrointestinal disability and residuals of a nose fracture, the Board finds that all notification and development actions needed to fairly adjudicate these appeals have been accomplished.

The appeal with regard to the claim for dermatophytic foot infections arises from disagreement with the initial rating following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements are appropriately addressed under the notice provisions of 38 U.S.C. §§ 5104 and 7105.  Hartman, supra.

Where a claim has been substantiated after the enactment of the VCAA, a veteran bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  There has been no allegation of prejudice in this case with regard to the instant claim for an increased initial rating.

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159(c), (d).  VA will help a claimant obtain records relevant to his claim(s), whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development of the instant claim.  The evidence of record includes the service treatment records, VA treatment records, various private treatment records and the VA examination reports.  The Veteran has not alleged that his dermatophytic foot infections have worsened since his last VA examination.  

The Veteran's representative has argued that the December 2009 VA examination was inadequate as it was conducted several weeks following the Veteran's bunion surgery and that there was no adequate examination of record.  This argument is without merit.  A VA examination had been previously conducted in November 2007 and contained detailed physical findings.  The December 2009 VA examiner noted that the Veteran's great toe was bandaged but was able to conduct a physical examination and record findings following a physical examination; there is no objective indication in the record that this bandage in any way impeded the December 2009 examination.

The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the July 2011 hearing, the issues on appeal were identified.  The undersigned inquired as to the Veteran's current foot symptoms.  The Veteran's representative provided detailed argument regarding the appropriate diagnostic code for the Veteran's dermatophytic infections.  The Board therefore concludes that it has fulfilled its duty under Bryant.  Notwithstanding the foregoing, effective August 23, 2011, VA issued a final rule that amended 38 C.F.R. § 3.103 and 38 C.F.R. § 20.706 to clarify that the hearing provisions in section 3.103, which were cited by the Court in Bryant, only apply to hearings before the AOJ and do not apply to hearings before the Board.  76 Fed. Reg. 52527 (Aug. 23, 2011).  Board hearings are instead governed by the hearing provisions in 38 C.F.R. Part 20, subpart H.  As such, the duties Bryant imposed on Board Members to suggest the submission of additional evidence are no longer for application.  

Thus, there is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.  Therefore, the Board determines that VA has made reasonable efforts to the assist the Veteran in obtaining the evidence necessary to substantiate his claim for increase.

Increased Rating Criteria

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In instances in which a veteran disagrees with the initial rating, the entire evidentiary record from the time of a veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability, and staged ratings are to be considered in order to reflect the changing level of severity of a disability during this period.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by a veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

The regulations pertaining to rating skin disabilities were revised, effective October 23, 2008.  However, those revised provisions are applicable only to claims received on or after October 23, 2008.  As the Veteran's claim was received prior to that date, these revisions do not apply in this case and the Veteran has not requested review under the revised regulations.  73 Fed. Reg. 54708 (Sept. 23. 2008).

Dermatophytosis is to be rated as disfigurement of the head, face or neck (DC 7800), scars (DCs 7801, 7802, 7803, 7804 or 7805) or dermatitis (DC 7806), depending upon the predominant disability.  38 C.F.R. § 4.118, DC 7813 (2008).

Scars other than on the head, face or neck that are deep or that cause limited motion and encompass on area or areas exceeding 6 square inches (39 sq. cm.) warrant a 10 percent rating.  Such scars that encompass an area or areas exceeding 12 square inches (77 sq. cm.) warrant a 20 percent rating and such scars that encompass an area or areas exceeding 72 square inches (465 sq. cm.) warrants a 30 percent rating.  Such scars or scars that encompass an area exceeding 144 square inches (929 sq. cm.) warrant a 40 percent rating.  38 C.F.R. § 4.118, DC 7801 (2008).

Scars other than on the head, face or neck that are superficial and do not cause limited motion and encompass an area of 144 square inches or greater warrant a 10 percent rating.  38 C.F.R. § 4.118, DC 7802 (2008).  Superficial, unstable scars warrant a 10 percent rating.  38 C.F.R. § 4.118, DC 7803 (2008).  Superficial scars that are painful on examination warrant a 10 percent rating.  38 C.F.R. § 4.118, DC 7804 (2008).  An unstable scar is one where, for any reason, there is a frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, DC 7803, Note 1 (2008).  A superficial scar is one that is not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7803, Note 2 (2008).  Other types of scars are to be rated based on limitation of motion of the affected part.  38 C.F.R. § 4.118, DC 7805 (2008).

Dermatitis affecting less than five percent of the entire body or less than five percent of exposed areas and no more than topical therapy required during the past 12 months warrants a noncompensable rating.  A 10 percent rating was warranted where dermatitis affected at least five percent but less than 20 percent of the entire body or least five percent but less than 20 percent of exposed areas or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  38 C.F.R. § 4.118, DC 7806 (2008).

Under the diagnostic code for cold injury residuals, a 10 percent rating is assigned for arthralgia or other pain, numbness, or cold sensitivity.  A 20 percent rating is assigned for arthralgia or other pain, numbness, or cold sensitivity plus tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis).  A maximum rating of 30 percent rating is assigned for arthralgia or other pain, numbness, or cold sensitivity plus two or more of the following: tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis).  38 C.F.R. § 4.104, DC 7122.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Dermatophytic Infections of the Feet

A November 2007 VA podiatry examination reflected the Veteran's reports of wet, soggy feet, which he referred to as "jungle rot," during his Vietnam service.  Since service, his feet have felt cold and he has always had to wear socks.  Other foot symptoms, claudication or current treatments were denied.  Pain, swelling, heat, redness, stiffness, fatigability, weakness, lack of endurance or other symptoms were denied.  He was able to stand for more than one hour but less than three hours.  Physical examination revealed feet that were warm to the touch with normal pulses and capillary refill without edema.  There were asymptomatic bunions bilaterally and the nails of all toes were thickened and slightly discolored with yellow.  His skin was diffusely dry in both the upper and lower extremities, not more so with the feet, and without fissures, erythematous lesions, rashes, maceration or evidence of pruritis.  Examination was also negative for painful foot motion, swelling, tenderness, instability, weakness, abnormal weight-bearing, hammertoes, hallux valgus or rigidus, pes cavus, malunion or nonunion of the tarsal or metatarsal bones, flatfoot or foot atrophy bilaterally.  Following this examination and a review of the Veteran's claims file, a diagnosis of bilateral chronic dermatophytic infections, status-post oral treatment for nail involvement, was made.  The examiner opined that there was no objective evidence to warrant a diagnosis of an acute or chronic disorder to account for the Veteran's subjective complaints of cold feet as the examination was normal in this regard.

In a November 2007 VA dermatology examination, the Veteran reported that he had not been treated for his skin condition within the past 12 months.  Physical examination noted that there were no exposed areas affected by this condition and that less than five percent of the overall body area was affected.  There was no scarring.

A December 2009 VA dermatology examination reflected the Veteran's complaints of generalized mild to moderate wintertime dry skin, including on the bilateral feet, without a fungal element on the skin.  There was a minimal fungal yellowing or thickening of the toenails without a history of infections, redness or pain.  The Veteran was three weeks post-bilateral bunion surgery at the time of the examination and still had distal bandages with wires in the great toe.  Skin treatment over the past year was denied.  Physical examination found the mild onychomycosis of the toenails without tenderness.  No exposed areas were affected and less than five percent of his total body area was affected.  There was no motion or function change from the toenail fungus, no scars, no pain of the toenails, fungal skin infection or current skin condition other than mild to moderate generalized xerosis of the total body.  A diagnosis of mild bilateral onychomycosis to all toenails was made following this examination and a review of the Veteran's claims file.

During a July 2011 hearing, the Veteran testified that his feet were constantly cold, that they sweat and that his nails were dark.  The skin on his feet peeled.  He constantly wore socks, including in the summer.

Throughout the rating period, a compensable rating for the Veteran's bilateral foot dermatophytic infections is not warranted as this condition affected less than 
5 percent of his entire body (or less than 5 percent of exposed areas) and he received no treatment for the condition within the past 12 months.  Examinations were consistently negative for scarring.  38 C.F.R. § 4.118a, DCs 7801-7806 (2008).  

The Veteran's representative has argued that consideration of the diagnostic code related to cold injury residuals is warranted as service connection for this disability had been characterized as "dermatophytic infections, bilateral feet (claimed as cold feet/jungle rot)" on the blue rating sheet.  However, service connection for bilateral foot dermatophytic infections was clearly granted by the rating decision and the parenthetical addition of "claimed as cold feet/jungle rot" was a reference to the substance of the Veteran's August 2006 informal claim rather than a grant for cold injury residuals.  See Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991) (holding that when a rating board increased veteran's rating for rheumatic heart disease on basis of symptoms related to current ischemic heart disease as a matter of law it granted service connection for that disease and service connection remains in effect unless severed).  The November 2007 VA examiner determined that there was no objective evidence to warrant a diagnosis related to the Veteran's subjective complaints of cold feet.  Moreover, the Veteran has not alleged being exposed to cold weather while serving in combat operations in Vietnam but rather reported exposure to wet, jungle-like conditions.

Extra-schedular Consideration

Pursuant to § 3.321(b)(1) (2011), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extra-schedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(1)(b).  

The question of an extra-schedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular consideration when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extra-schedular rating, the threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step--a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Veteran's dermatophytic infections of the feet manifested as discolored toenails and dry skin on his feet which affected less than five percent of his entire body.  These factors are contemplated by the rating criteria.  There have been no reported factors outside the rating schedule.  As the schedular rating is not inadequate, consideration of the second step is not necessary.  Thus, referral is not warranted.  


Service Connection Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Grober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (the Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, 
(2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.")

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For injuries that are alleged to have been incurred in combat, 38 U.S.C.A. § 1154(b) provides a relaxed evidentiary standard of proof to determine service connection. VA regulations provide that in the case of any veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions or hardships of service, even though there is no official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d).  However, the reduced evidentiary burden only applies to the question of service incurrence, and not to the question of either current disability or nexus to service, both of which generally require competent medical evidence.  
See Brock v. Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996). 

Gastrointestinal Disability

The Veteran contends that his current gastrointestinal disability is the result of his consuming contaminated food or water while serving in Vietnam or while stationed at Camp Lejeune.

A July 1965 service entrance examination was negative for any relevant abnormalities and the Veteran denied frequent indigestion or intestinal trouble in an accompanying Report of Medical History (RMH).  A January 1968 service discharge examination was also negative for any relevant abnormalities.  The remaining service treatment records were negative for any complaints, treatments or diagnoses related to any gastrointestinal disability.

Service personnel records indicated that the Veteran participated in multiple combat expeditions while serving in Vietnam.

A February 1986 private treatment note reflected the Veteran's reports of abdominal pain for at least the past 15 years.  This pain usually occurred in the spring and fall and was located in the epigastric area.  It was worsened by drinking coffee and improved by using aspirin or antacids.  He underwent an upper gastrointestinal (GI) series "many years ago" and it was negative.  Physical examination of the abdomen found it to be soft without palpable masses or organs.  He was prescribed Zantac and an upper GI series was scheduled.

A January 1988 private treatment note reflects the Veteran's reports of stomach "rumbles" and that he used "a lot" of antacids.  A March 2003 private treatment note contained a diagnostic impression of chronic reflux syndrome.  An August 2006 VA treatment note contained an impression of questionable GERD.  An assessment of GERD was made in a June 2008 VA treatment note.

An October 2008 VA esophagogastroduodenoscopy (EGD) revealed refractory dyspepsia with duodenitis suggestive of Helicobacter and a mild distal erosive esophagitis without a hiatal hernia.

A July 2010 VA gastrointestinal examination reflected the Veteran's reports of stomach burning that began shortly after arriving in Vietnam which he self-treated with antacids.  It was noted that the date of onset was 1966.  He continued to self-treat these symptoms with Pepto-Bismol, Mylanta and prescription medication after service.  Current symptoms included frequent mild burning pain in the upper abdomen and mid-chest, when not using such medications, as well as occasional diarrhea.  Nausea, vomiting, dysphagia, heartburn, regurgitation, hematemesis and melena were denied.  Following a physical examination and a review of the Veteran's claims file, diagnoses of chronic dyspepsia and GERD were made.  The examiner opined that these conditions were less likely as not caused by, the result of or aggravated by exposure to contaminated drinking water in service.  VA Fact Sheet 16-9, published in May 2010, provided information regarding the Camp Lejeune water contamination and listed the conditions for which there was limited or suggestive evidence of an association; there was no mention of dyspepsia or similar acid peptic conditions in this publication.  The Veteran was successfully treated for H. pyloria, which is a common infection and affects more than 50% of the world population.  This infection was also mostly asymptomatic and was acquired by food or drink.  Such an infection was so common that the time and source of infection cannot be established.  The examiner could not offer an opinion was to whether or not the infection was acquired while the Veteran was serving in Vietnam without resorting to mere speculation as he does not give a "confident" medical history, did not endorse any treatment in the 1980s or 1990s, stated that his first treatment was the course of multiple antibiotics within the last year or so (i.e., 2006) and his current symptoms were more suggestive of gastritis than GERD.

During the July 2011 hearing, the Veteran testified that his first post-service treatment for his gastrointestinal disability was in approximately November 1968.  He self-medicated this condition with over the counter medications after service.  During service, he did not receive medication from the corpsman for these symptoms, but he was told to eat peanut butter for them.  The Veteran's wife testified that the Veteran received treatment for a "sore stomach" in 1968 from Dr. J. S.

An August 2011 statement from Dr. J. S. indicates that he had treated the Veteran in the summer and/or fall of 1968 for stomach problems.  Records documenting this treatment were no longer available.

The Veteran has a current disability as he has been diagnosed with chronic dyspepsia and GERD.  In order for this current disability to be recognized as service connected, there must be a link between these conditions and an in-service injury or disease.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.307, 3.309; Shedden and Hickson, supra.

Service treatment records do not show findings referable to a gastrointestinal disability but the Veteran has reported that he began experiencing such symptoms soon after arriving in Vietnam.  Such an occurrence (i.e. suffering gastrointestinal symptoms during combat) is consistent with the time, place and circumstances of the Veteran's Vietnam combat service.  See 38 U.S.C.A. § 1154(b).

The July 2010 VA examiner declined to find a link between the Veteran's gastrointestinal disability and his possible exposure to contaminated drinking water at Camp Lejeune but did not offer an opinion regarding direct service connection, including his combat service in Vietnam.  No other medical opinion regarding the etiology of this disability has been submitted.  The August 2011 statement from Dr. J. S. confirmed that he treated the Veteran for a gastrointestinal condition shortly after his service discharge and that treatment records were unavailable.  A February 1986 private treatment note indicated that the Veteran had been experiencing epigastric pain for "at least the past 15 years".  The Veteran and his wife's testimony regarding a continuity of symptomatology are competent and credible.  They are also consistent with the clinical evidence of record.

Overall, the evidence is at least in equipoise.  Resolving all doubt in the Veteran's favor, the Board finds that the criteria for service connection for a gastrointestinal disability have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The appeal is granted.


ORDER

Entitlement to an initial compensable rating for dermatophytic infections of the feet is denied.

Entitlement to service connection for a gastrointestinal disability, namely chronic dyspepsia and GERD, is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

Once the Secretary undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2; see 38 C.F.R. § 19.9.  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

Service treatment records document the Veteran's August 1967 complaints of generalized headaches for the past two months.  A November 2007 VA neurological examiner opined that the Veteran's headaches were less likely than not related to his low back complaints or service as his in-service complaints of headaches were related to the need for glasses.  This opinion was not accompanied by a rationale.  See Nieves-Rodriquez v. Nicholson, 22 Vet. App. 295 (2008) (noting that a medical opinion that contains only data and conclusions is not entitled to any weight).  A new VA examination is therefore required.

A December 2009 VA orthopedic examiner opined that there was no plausible nexus between the Veteran's lumbar spine disability and service and appeared to attribute the current disability to age and post-service employment, but did not otherwise provide a rationale for this opinion.  See Nieves-Rodriquez, supra.  A September 2008 private chiropractic opinion generally related the Veteran's lumbar spine disability to his service.  However, this opinion appears to be based upon an inaccurate factual premise, namely the absence of a post-service back injury, and the record appears to suggest at least one such injury.  See Reonal v. Brown, 5 Vet. App. 460, 461 (1993) (an opinion based on an inaccurate factual premise has no probative value).  A November 2007 VA orthopedic examiner could not offer an opinion regarding the etiology of the Veteran's claimed lumbar spine disability without resorting to mere speculation.  See Jones v. Shinseki, 23 Vet. App. 382 (2010) (in cases where an examiner is unable to render an opinion regarding the etiology of a condition, the examiner is required to provide an rationale as to why this is so and state whether there is additional evidence that would permit an opinion to be rendered).  A new orthopedic VA examination is therefore required.

Regarding the residuals of a fractured nose, a December 2009 VA examiner determined that the Veteran had no current sinus condition and that any current polyps or "nasal airways" were more related to non-service connected etiologies; no opinion regarding the etiology of a sinus disability was provided.  An impression of chronic rhinitis was made on several occasions during the course of this appeal, including in August 2006 and in July 2007, following complaints of sinus congestion.  The Veteran received follow-up treatment in July 2009 due to rhinosinusitis.  The Court has held that the requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or at any point during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319, 312 (2007).  The Veteran filed his claim in approximately August 2006.  As the record contains impressions or chronic rhinitis and rhino-sinusitis during the pendency of the claim, a new VA examination is therefore required to determine the etiology of his current sinus disability.  

Although the Veteran testified that he had not received Worker's Compensation for his claimed lumbar spine disability, an August 2005 private treatment note reflected his complaints of lumbar spine pain following a work injury.  A lumbar spine sprain was diagnosed by a private provider following this August 2005 work injury.  The Veteran reported in a November 2007 VA orthopedic examination that he had lost three months of work in the 1990s due to a "back injury."  Further, a September 2008 statement from a private chiropractor, in discussing pain in his lower back, notes that the Veteran had a Worker's Compensation claim in 2005.  A copy of any determination pertaining to any Workers' Compensation claim and any other medical records associated with that determination are relevant to the instant claim for service connection for a lumbar spine disability and therefore should be obtained.  See 38 C.F.R. § 3.159(c)(1).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's Workers' Compensation records related to his work injury in August 2005.  The Veteran is advised that it may be necessary for him to complete an appropriate authorization form to obtain these records.  If the Veteran fails to provide the authorization, he should be advised that he may provide the records himself.

All efforts to obtain these records must be documented in the claims file.  If no such records are available, the Veteran must be so informed and also told of the efforts to obtain the records in accordance with 38 C.F.R. § 3.159(e) (2011).

2.  Afford the Veteran a VA examination to determine the nature and etiology of the Veteran's claimed residuals of fractured nose, to include a sinus disability.  The examiner should review the claims folder and note such review in the examination report.  The examination should include a review of the Veteran's history and current complaints as well as a comprehensive evaluation and any tests deemed necessary.

The examiner is asked to furnish an opinion with respect to the following questions:

(a) Based on the evidence of record, can it be determined with a reasonable degree of medical certainty, that the Veteran has developed a sinus disability, including sinusitis or rhinitis, to include as a residual of a fractured nose in service?  If so, please specify the diagnosis.  The examiner should identify all such disorders that have been present at any time since August 2006.

(b) Is it at least as likely as not (50 percent or greater probability) that any diagnosed residuals of fractured nosed had its onset during the Veteran's periods of active duty service, from December 1966 to January 1968; or, was any such disorder caused by any incident or event that occurred during his period of service, including his nose fracture?

In answering each of the questions posed above, the examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.  The examiner should accept as true for the purposes of this remand that the Veteran's suffered a fractured nose in service.  

A thorough rationale should be given for each opinion expressed.  In this regard, if the physician concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the physician should state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted.  A discussion of the facts and medical principles involved with specific references to evidence of record would be of considerable assistance to the Board.  

3.  Following the completion of the development listed in item number one, afford the Veteran a VA orthopedic examination to determine the nature and etiology of the Veteran's claimed lumbar spine disability.  The examiner should review the claims folder and note such review in the examination report.  The examination should include a review of the Veteran's history and current complaints as well as a comprehensive evaluation and any tests deemed necessary.

The examiner is asked to furnish an opinion with respect to the following questions:

(a) Based on the evidence of record, can it be determined with a reasonable degree of medical certainty, that the Veteran has developed a lumbar spine disability?  If so, please specify the diagnosis.  The examiner should identify all such disorders that have been present at any time since August 2006.

(b) Is it at least as likely as not (50 percent or greater probability) that any diagnosed disorder of the lumbar spine had its onset during the Veteran's period of active duty service, from December 1966 to January 1968; or, was any such disorder caused by any incident or event that occurred during his period of service?  For purposes of this opinion, the examiner may presume that the Veteran's claimed in-service combat injury (i.e., carrying heavy packs) occurred and that the Veteran's statement regarding continuity of back symptoms and self-treatment are competent and credible.

In making the assessments concerning these questions, the examiner is asked to discuss the impact, if any, the Veteran's August 2005 work-related injury had on any currently diagnosed lumbar spine disability.  

A thorough rationale should be given for each opinion expressed.  In this regard, if the physician concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the physician should state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted.  A discussion of the facts and medical principles involved with specific references to evidence of record would be of considerable assistance to the Board.  

4.  Afford the Veteran a VA examination to determine the nature and etiology of the Veteran's claimed headache disability.  The examiner should review the claims folder and note such review in the examination report.  The examination should include a review of the Veteran's history and current complaints as well as a comprehensive evaluation and any tests deemed necessary.

The examiner is asked to furnish an opinion with respect to the following questions:

(a) Based on the evidence of record, can it be determined with a reasonable degree of medical certainty, that the Veteran has developed a headache disability?  If so, please specify the diagnosis.  The examiner should identify all such disorders that have been present at any time since August 2006.

(b) Is it at least as likely as not (50 percent or greater probability) that any diagnosed headache disability, had its onset during the Veteran's periods of active duty service, from December 1966 to January 1968; or, was any such disorder caused by any incident or event that occurred during his period of service?

(c) Is it at least as likely as not (50 percent or greater probability) that the Veteran's claimed headache disability is either (a) causally related to or (b) aggravated by any service-connected disability or the Veteran's claimed residuals of fractured nose or his claimed low back disorder?

In making the assessments concerning these questions, the examiner is asked to specifically discuss the August 1967 complaints of generalized headaches.

In answering each of the questions posed above, the examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.  

A thorough rationale should be given for each opinion expressed.  In this regard, if the physician concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the physician should state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted.  A discussion of the facts and medical principles involved with specific references to evidence of record would be of considerable assistance to the Board.  

5.  Review the examination report to insure that they contain all findings and opinions requested in this remand.  Take corrective action, if necessary.

6.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If any benefit sought on appeal remains denied, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the claims file is returned to the Board, if otherwise in order.


	(CONTINUED ON NEXT PAGE)


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Paul Sorisio
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


